DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 17 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated  by Bawendi et al. (US 2008/0174233).

    PNG
    media_image1.png
    387
    546
    media_image1.png
    Greyscale

Re Claim 1, Bawendi et al. disclose an article comprising: a first matrix layer (20 12) having dispersed therein a first plurality of quantum dots (22), the first plurality of quantum dots 
Re Claim 2, as applied to claim 1 above, Bawendi et al. disclose all the claimed limitations including a light-emitting diode configured to illuminate the lower surface of the second matrix layer (see Fig. 1 and Paragraph [0034]).  
Re Claim 3, as applied to claim 1 above, Bawendi et al. disclose all the claimed limitations including wherein the first emitted light upon excitation corresponds to a wavelength of a green color (see Fig. 1 and Paragraph [0041]).  
Re Claim 4, as applied to claim 1 above, Bawendi et al. disclose all the claimed limitations including wherein the second emitted light upon excitation corresponds to a wavelength of a red color (see Fig. 1 and Paragraph [0040]).  
Re Claim 12, as applied to claim 1 above, Bawendi et al. disclose all the claimed limitations including wherein the first matrix layer is exposed to an environment exterior to the first matrix layer (see Fig. 1).

Re Claim 20, Bawendi et al. disclose A method, comprising: in connection with forming at least a portion of a recorded or transmitted image, illuminating an article according to  claim 1 (see Fig. 1 and related text in Page 3, Paragraph [0029] – Page 5, Paragraph [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bawendi et al. (US 2008/0174233).
 	Re Claim 8, as applied to claim 1 above, Bawendi et al. disclose all the claimed limitations and the first matrix layer having predetermined thickness. However, the claimed thickness range the matrix layer is within the scope of Bawendi et al. because the thickness of the matrix determined the relative thickness of the quantum dot (QD) in order the green and red QDs to produce the LED of desired color (see Paragraph [0040]). Therefore, the claimed thickness can be optimized.  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Re Claim 9, as applied to claim 1 above, Bawendi et al. disclose all the claimed limitations and the first and the second matrix layer having predetermined thickness. However, the claimed thickness range the matrix layer is within the scope of Bawendi et al. because the thickness of the matrix determined the relative thickness of the quantum dot (QD) in order the green and red QDs to produce the LED of desired color (see Paragraph [0040]). Therefore, the claimed thickness can be optimized.  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Re Claim 10, as applied to claim 1 above, Bawendi et al. disclose all the claimed limitations and the second matrix layer in combination having predetermined thickness. 
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bawendi et al. (US 2008/0174233) in view of Lee (US 2003/0066998).
Re Claim 11, as applied to claim 1 above, Bawendi et al. disclose all the claimed limitations including use of metal oxide as a shell in order to protect the quantum dot from moisture or other contaminant. In addition, the use of alternative claimed oxide material as a shell is within the scope of Bawendi et al. disclosure and use of such material neither novel nor nonobvious. 
Lee discloses shell material that includes magnesium oxide (MgO) that is among alternative choice of the claimed material in order to cover the core quantum dot material. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Bawendi et al.  reference with  the first metal oxide coating, the second metal oxide coating, or both comprise one or more of alumina (AlOx), magnesium oxide (MgOx), zirconium oxide (ZrOx), titanium oxide (TiOx), silicon oxide (SiOx), chromium oxide (CrOx), copper oxide (CuOx), cobalt oxide (CoO), iron oxide (FeOx), and vanadium oxide (VOx) or a combination as taught by Lee because the claimed metal oxide material is known alternative choice to protect the core of the quantum dot form moisture or other contaminant. 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bawendi et al. (US 2008/0174233) in view of GETTEMY et al. (US 2014/0036536).
Re Claims 18 and 19, as applied to claim 17, Bawendi et al. disclose the quantum dot device also applicable to display devices in general. However, Bawendi et al. do not specifically disclose wherein the display device is comprised in a mobile computing device and wherein the mobile computing device is configured to communicate with a cellular communications network.  
GETTEMY et al. disclose utilizing of quantum dots integrated with touch screen that used in computing systems include mobile telephone (i.e., mobile computing device is configured to communicate with a cellular communications network), digital media player, personal computers and others for back light of these consumer devices (see Fig. 1 and Paragraph [0040]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to .
Allowable Subject Matter
Claims 5-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Chen et al. (US 2018/0040786), CHEN et al. (US 2016/0369975), Luo et al. (US 2014/0246689) and ZHOU et al. (US 2020/0407627) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
January 15, 2022